Case 5:20-cr-00231-DEW-MLH Document 32 Filed 03/23/21 Page 1 of 1 PageID #: 65




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                         CASE N0.20-cr.231-01-01

 VERSUS                                           JUDGE WALTER

 MICHAEL S COLLINS JR (01)                        MAGISTRATE JUDGE HORNSBY


                                          ORDER

        For the reasons assigned in the Report and Recommendation of the Magistrate Judge


  previously filed herein, and having thoroughly reviewed the record, no written objections

  having been filed, and concurring with the findings of the Magistrate Judge under the


  applicable law;

        It is ordered that Defendant's Motion to Suppress (Doc. 24) is denied.


        THUS DONE AND SIGNED at Shreveport, Louisiana, this the             ^         day




                                                u )^^ L^/^
                            , 2021.



                                                     DONALD E. WALTER
                                                UNITED STATES DISTRICT JUDGE
